ABRASIVE WHEELS AND METHODS FOR MAKING AND USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Provisional Double Patenting rejection maintained.  Terminal Disclaimer filed 9/22/20 was disapproved, see Terminal Disclaimer review from 9/23/20 and 9/29/20.
Applicant's arguments filed 9/22/20 have been fully considered but they are not persuasive. 
Applicant argues, “Neither Wang or Culler disclose, teach, or suggest a cutting wheel having at least about 25 vol% of a total volume of the abrasive particles including black alumina and a second type of abrasive particle selected from the group consisting of white fused alumina and zirconia.”
	Examiner disagrees.  Culler teaches about 3-50% by volume of bond material is made of abrasive  articles ([0053]).  Wang teaches a cutting wheel with abrasive particles including black alumina (REF).  Further, Culler teaches other suitable abrasive particles including white fused alumina and fused alumina-zirconia ([0066]) and the benefits to blending abrasive particles; blending abrasive particles results in improved grinding performance in comparison with single types of abrasive articles ([0066]).  It would have been obvious to one of ordinary skill in the art to blend the abrasive, black aluminia particles of Wang, with the white fused alumina particles of Culler to maximize benefits of both materials, to improve grinding performance, as taught by Culler.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (CN 2009/2010033327) in view of Culler et al. (US2016/0193717).
Regarding claim 1, Wang discloses the claimed invention of a cutting wheel with a bond material having black alumina abrasive particles contained within the bond material (Abstract machine translation, lines 1-3).
Wang  does not disclose the bond material comprising at least about 31 vol% of a total volume of the body; wherein at least about 25 vol% of a total volume of the abrasive particles includes black alumina and wherein the abrasive particles include a second type of abrasive particle selected from the group consisting of white fused alumina and zirconia.
Culler discloses a cutting wheel bonded abrasive article which typically comprises about 3 to 50 percent by volume of bonded material, about 30 to 90 percent by volume abrasive particles, up to 50 percent by volume additives (including grinding aids), and up to 70 percent by volume pores, based on the total volume of the bonded abrasive article ([0053]). Further, Culler teaches blends of abrasive particles including white fused alumina and fused alumina-zirconia ([0066]).

In re claims 2 , 6, and 7, the claimed limitations are apparently disclosed in Culler ([0053]). 
In re claim 3, Culler discloses the average particle size in [0044].
In re claim 4, Culler discloses the ratio of outer diameter to thickness in [0053].
In re claim 5, Culler discloses the shape of the abrasive particles in [0069]. Official Notice is taken that aspect ratio of an abrasive particle is a conventional or well-known property depending on the intended use of the abrasive article. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to have utilized the aspect ratio as set forth in the claim in order to optimize the cutting efficiency. 
In re claim 8, Culler discloses the distribution of abrasive particles in the abrasive article. Distribution is the same as the density of abrasive particles in the abrasive article. Regarding to the density range set forth in the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have utilized the range set forth in the claims, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

In re claim 10, regarding to the hardness range set forth in the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have utilized the range set forth in the claims, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claims 16 , 18, Culler discloses the porosity range in [0053].
In re claim 17, Official Notice is taken that pyrite is a conventional or well-known additives for enhancing mechanical property in the abrasive article. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized pyrite for enhancing mechanical property in the abrasive article.
In re claim 19, Culler discloses about 30-90 by volume brown abrasive particles ([0053] and [0066]). Regarding to the percentage volume range set forth in the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have utilized the range set forth in the claims, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 20, regarding to the percentage volume range set forth in the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have utilized the range set forth in the claims, since it has been held that where the general .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,873,184. Although the claims at issue are not identical, they are not patentably distinct from each other for double patenting to exist as between the rejected claims and patent claim 1, it must be determined that the rejected claims are not patentably distinct from claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim 1 and, if so, whether those differences render the claims patentably distinct.
Claim 1 of patent recites all claimed limitations of instant claim 1 and more . It is clear that all the elements of claim 1 are to be found in claim 1 of the parent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  Claims 2-20 are rejected by the same rational.
Allowable Subject Matter
Claims 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723